Case 3:19-cv-00050-BAJ-EWD Document 1-2 01/28/19 Page 1 of 9

«%
vw
1

RETURN COPY
NE
D1212323
CITATION
KIRK MENARD ' NUMBER C-678189 SEC. 22
(Plaintiff 2
a i 19% JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE
TARGA RESOURCES LLC, ET AL_

(Defendant) STATE OF LOUISIANA

TO: TARGA RESOURCES LLC ,
THROUGH ITS REGISTERED AGENT FOR SERVICE OF PROCESS:
CT CORPORATION SYSTEM —
3867 PLAZA TOWER DRIVE
BATON ROUGE, LA 70816

GREETINGS:

Attached to this: citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

. You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
_ an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
- notice.
This citation was issued by the Clerk of Court for East Baton Rouge Parish on JANUARY 10, 2019.

  

: Deputy Clerk of Court for
‘ Doug Welborn, Clerk of Court

- Requesting Attorney: BERGERON, ROY L, JR

*The following. documents : are aaah

 

 

 

PETITION
SERVICE INFORMATION:
Received on the _” day of »20_ and on the day of, » 20, , served on the above named party ag
follows: ;
PERSONAL SERVICE: On the party herein named at
BOSCIEESEN SERVICE: o4 the within named by leaving the same at his domicile in this parish in the hands of

a person of suitable age and discretion residing in the said domicile at
SECRETARY OF STATE: By tendering same to the within named, by handing same to,

 

 

 

 

DUE AND DILIGENT: ‘Afer diligent search and inquiry, was unable to find the within named or his domicile, eo
legally authorized to represent him. / ty
RETURNED: Parish of East Baton Rouge, this dof, 20. — an

‘ Po cr cpporation
SERVICE:$. i = r
a ro baa 7
TOTAL: rR ol n Rouge

jocult we
CITATION-2000 rentorind & cot of thy Yprenna Best

. 9 Beau roger di
: a deanietr Oo n Ree!
k . "Vy

TT nt Pama OE

  

‘an Baton Roune-

 

 

tabbies*

 

 
     
  

EXHIBIT

A
EAST BATON ROUGE PA
Filed Jan 10, 2019 9:16 AM 22

   
    

 
 

050-BAJ-EWD Documenti1-2 01/28/19 Page 2 of 9

 

KIRK MENARD DOCKET NO. DIV.

Deputy Clerk of Court
t

 

19TH JUDICIAL DISTRICT COURT

 

 

VS.
PARISH OF EAST BATON ROUGE
TARGA RESOURCES LLC STATE OF LOUISIANA
Filed:
Deputy Clerk
PETITION FOR DAMAGES

 

The petition of Kirk Menard, through undersigned counsel, who respectfully represents

and|avers the following, to wit:

PARTIES
1.

‘Made Defendant herein is TARGA RESOURCES LLC (“TARGA”), a foreign limited

liability company licensed to do business in this state, whose principal business establishment in

Louisiana, as designated with the Secretary of State, is located in Baton Rouge. Targa may be

served through its registered agent for service of process, C T Corporation System, 3867 Plaza

Tower Drive, Baton Rouge, LA 70816.

his

art.

2,
Menard is a resident of Jennings, Louisiana, and was formerly employed by Targa prior to
wrongful termination. |
VENUE AND JURISDITION
3.
Venue is proper in East Baton Rouge Parish, Louisiana, pursuant to La. Code Civ. Proc.

42 et seq., including article 42(4), as Targa’s principal business establishment in Louisiana is

located in East Baton Rouge Parish. Further, venue would also be proper under La. Code Civ.

Pro

c. art. 74 in East Baton Rouge Parish as the defendant committed delictual acts and decisions

constituting offenses, quasi-offenses, and other tortious breaches of duty or violations of law

within such parish,

Page | 1

 
Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 3 of 9

BACKGROUND FACTS AND BASIS OF CLAIMS
4,

Menard was employed by Targa as an Environmental Safety & Health (“ES&H”)

Specialist in Venice, Louisiana, from June 11, 2018, until his wrongful termination on October 11,

2018. As part of his duties, Menard was responsible for identifying and reporting violations of

environmental and safety standards under state and federal law.

5k

On October 5, 2018, Menard was on a conference call with the Targa operations team.

During that call, Menard gave a safety report, and also raised the issue of exceedances of regulatory

standards for total suspended solids (“TSS”) in water samples. Targa had recently failed water

samples on September 28, 2018. Menard knew, and relayed to others on the call, that if Targa

failed another sample, Targa would be subject to enforcement action by the Louisiana Department

of Environmental Quality.

6.

Near the end of the conference call, Perry Berthelot, a long-tenured Targa employee who

currently serves as Targa’s District Manager over the area extending from Lake Charles, Louisiana

to Hattiesburg, Mississippi, asked Menard to separately call Berthelot after the conference call to

discuss possible solutions to the TSS exceedances raised by Menard. Berthelot indicated that he

had

addressed similar issues in the past and had ideas about how to handle the current exceedances.
ts

After the conference call, Menard called Berthelot as requested, believing that Berthelot

would have ideas and suggestions to handle the TSS exceedances based on Berthelot’s long tenure

and

inc]

experience working at Targa. Menard had previously been warned by other Targa employees,

uding some of Menard’s superiors, to be careful around Berthelot, as those individuals believed

based on their experience that Berthelot could not be trusted. However, due to Berthelot’s senior

position over Menard, and the fact that Menard was still new on the job, Menard did not believe

that he could ignore Berthelot’s request for Menard to call him.

8.

During this separate call between Menard and Berthelot, Menard first advised Berthelot

that he had learned that Targa was using the wrong type of chlorine tablets to treat Targa’s septic

system. Because Targa had a commercial septic system, Menard recognized that the “pool”

 

Page | 2
_ Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 4 of 9

élildrine tablets being used by Targa were inappropriate and not allowed by the EPA, but that
Targa should instead be using commercial chlorine tablets designed to handle commercial septic
systems like the one used by Targa. Berthelot told Menard that they would address that issue later.
9.

Menard then told Berthelot that he had a plan to address the TSS exceedances in Targa’s
water samples. Menard told Berthelot that David Smith, who was Menard’s immediate supervisor,
advised Menard that they would hire a septic expert to evaluate the problem and provide possible
solutions. Menard would then take early quarterly samples to determine whether the problem had
been addressed, which would give Targa time to take proactive steps to address any issues that
may still remain before the normally scheduled quarterly samples were due.

10.

 

| In response, Berthelot told Menard he had a simpler solution. Berthelot told Menard that
he could just submit “samples” that consisted of one half actual water samples and one half tap
water.

11.
Menard reasonably believed that what Berthelot was suggesting was not only inappropriate
but| also illegal and in violation of environmental laws, rules, and regulations, including but not

limited to the Louisiana Water Control Law, La. R.S. 30:2071 et seg., which imposes criminal and

civil liability on individuals or entities that conceal or attempt to conceal discharges, emissions, or

 

disposals of substances into the waters of the state which are in violation of discharge limits. La.
R.S. 30:2076(D).! In response to Berthelot’s illegal suggestion, Menard laughed nervously and
told Berthelot that they could not dilute the samples. Menard instead tried to redirect Berthelot to
the|previously discussed plan to hire a septic expert. Berthelot responded that Menard’s plan would
cost money.

12,

At the conclusion of the call, Berthelot told Menard they would talk about these issues

later.

 

'In'fact, only a few months prior, the Louisiana Department of Environmental Quality made an arrest for felony
violations related to the alteration of water samples in an attempt to meet permit discharge limits. See Louisiana
Department of Environmental Quality Communications Section, “Lafayette Parish.Man Arrested for Knowingly
Violating Environmental Permit and Submitting False Reports,’ (March 21, 2018), available at
https://deq. louisiana. gov/assets/docs/News_Releases/CIS/2018/Savoy violation CIS.pdf.

Page | 3
|
'

 
. Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 5 of 9

!

13.

Immediately following his call with Berthelot, Menard called his immediate supervisor

David Smith to report the call with Berthelot, including Berthelot’s suggestion that Menard dilute

the

water samples. Smith told Menard not to worry about Berthelot’s instructions, and that they

would hire a septic expert as they had previously discussed.

14.

On October 10, 2018, only five days after Berthelot asked Menard, and Menard refused, to

illegally dilute water samples, Menard received a telephone call from Jarrod Gregg, the safety

sup

ervisor over David Smith. Gregg advised Menard that he had received a complaint of

“inappropriate comments” being made by Menard. Gregg asked Menard to work from home until

further notice. Gregg did not specify what the alleged inappropriate comments were, where they

were made, and to whom they were made. Menard denies making any such inappropriate

comments.

15.

The next day, October 11, 2018, Menard received a call from someone by the name of

Trisha with Targa’s Human Resources department. Jarrod Gregg and David Smith were also on

the

call, along with Dawn Strickland, another Targa Human Resources representative. Gregg

advised Menard that upon review of his overall performance, management decided to end his

emy

z

ployment that day. Gregg informed Menard that the decision was made after careful

consideration and was final. Gregg did not mention the “inappropriate comments” that Gregg had

referenced on the call with Menard just one day prior. Again, although David Smith was present

for

wri

the call, he did not speak.
16.
At no point during his employment with Targa was Menard written up, given verbal or

tten warnings, disciplined, put on probation, or otherwise given any indication that he violated

any, company policies, was at risk of termination, that there were any issues related to his work

performance, or that he had engaged in any “inappropriate communications.” To the contrary,

alth

\ough he was new to the position, Menard received regular commendation on the work that he

 

was doing and the progress he was making, and Ted Keller, Targa’s Area Manager for the area

including Venice, Louisiana, to Hattiesburg, Mississippi, even told Menard that his safety

meetings were the best that Keller had ever see. By all indications, Menard’s work performance

Page | 4
duri

_ Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 6 of 9
t
|

ng his tenure with Targa was exemplary. Menard never received any paperwork or a “pink
NX

slip? stating the purported reason(s) for his termination.

this

17.
Prior to the filing of suit, and still during Menard’s legal representative’s investigation of

matter, on or about December 17, 2018, Targa, though its general counsel Elizabeth Hawkins,

contacted Menard’s legal representatives and represented that Targa was asserting as a basis and

Teas

incl

emy

on for Menard’s termination that he had allegedly engaged in inappropriate behavior, which
uded Menard making inappropriate comments about the wives of Targa contractors and/or

sloyees, as well as sharing inappropriate pictures of Menard’s wife with others, This was the

first time that Targa gave this explanation for Menard’s termination, which contradicted the prior

reasons that Targa had given during Menard’s telephone call with Human Resources, in which

Tar
peri
witt
nov

req

of Menard was due to his “inappropriate comments,

ga indicated that his termination was based upon Menard’s allegedly unsatisfactory work
formance. However, when asked to produce documentation, the identity of supporting
nesses, statements, or other evidence to substantiate the allegation of “inappropriate behavior”
v being claimed as a basis for Menard’s termination, Targa was unable to provide any of the
nested information to substantiate such allegations.

18.
Further, despite the fact that Targa has claimed at various points in time that its termination

29 66,

work performance,” or “inappropriate

behavior,” Targa gave no reason at all for Menard’s discharge in response to Menard’s application

for unemployment benefits, nor did it take any action to contest or challenge Menard’s application

for

or receipt of such benefits.
19.

On December 20, 2018, Menard submitted a citizen complaint to the Louisiana Department

of Environmental Quality regarding the request by Berthelot to dilute water samples, as well as

regarding the use of improper chlorine tablets, in order to allow the agency to investigate those

violations.

FIRST CAUSE OF ACTION: VIOLATION OF LOUISIANA ENVIRONMENTAL
WHISTLEBLOWER STATUTE, LA. R.S. 30:2027

20.

Menard repeats and reiterates all of the foregoing allegations as if herein set forth, and in

addition, alleges:

 

Page | 5
Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 7 of 9

21.

The Louisiana Environmental Whistleblower Statute, La. R.S. 30:2027, prohibits an

employer from retaliating against an employee for taking certain actions set forth under the statute.

Specifically, the statute provides:

A. No firm, business, private or public corporation, partnership, individual
employer, or federal, state, or local governmental agency shall act in a retaliatory
manner against an employee, acting in good faith, who does any of the following:

(1) Discloses, or threatens to disclose, to a supervisor or to a public body an
activity, policy, practice of the employer, or another employer with whom there is
a business relationship, that the employee reasonably believes is in violation of an
environmental law, rule, or regulation.

(2) Provides information to, or testifies before any public body conducting an
investigation, hearing, or inquiry into any environmental violation by the employer,
or another employer with whom there is a business relationship, of an
environmental law, rule, or regulation.

22.

Targa terminated Menard as a result of his refusal to participate in Berthelot’s request for

Menard to commit an environmental violation, and further as a result of Menard’s disclosure of

that unlawful request to his supervisor David Smith. In short, Targa terminated Menard because

he refused to engage in criminal conduct at the request of management. This retaliatory termination

con.

stitutes a violation of La. R.S. 30:2027 . Cheramie v. J. Wayne Plaisance, Inc., 595 So. 2d 619,

624 (La. 1992) (refusal to participate in environmental violation is protected activity).

for

23.
For this retaliatory termination in violation of La. R.S. 30:2027, Targa is liable to Menard

“triple damages resulting from the action taken against him and all costs of preparing, filing,

prosecuting, appealing, or otherwise conducting a law suit, including attorney’s fees.” La. R.S.

30:2027(B).

Civ

24.
In addition to any recovery allowed under La. R.S. 30:2027, Menard is entitled to all other

] and criminal remedies that may be allowed under the law. La. R.S. 30:20207(B)(1).

SECOND CAUSE OF ACTION: VIOLATION OF LOUISIANA EMPLOYEE
WHISTLEBLOWER STATUTE, LA. RS. 23:967

25,

Menard repeats and reiterates all of the foregoing allegations as if herein set forth, and in

addition, alleges:

Page | 6

 
_ Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 8 of 9

26,

The Louisiana Employee Whistleblower Statute, La. R.S. 23:967, prohibits an employer

from retaliating against an employee for taking certain actions set forth under the statute.

' Specifically, that statute provides:

A. An employer shall not take reprisal against an employee who in good faith, and
after advising the employer of the violation of law:

(1) Discloses or threatens to disclose a workplace act or practice that is in violation
of state law.

(2) Provides information to or testifies before any public body conducting an
investigation, hearing, or inquiry into any violation of law.

(3) Objects to or refuses to participate in an employment act or practice that is in
violation of law.

27.

Targa’s retaliatory discharge of Menard following Menard’s objection to and refusal to

participate in an environmental violation and criminal conduct as requested by Berthelot, and as a

result of Menard’s disclosure of that unlawful request to his supervisor David Smith, constitutes a

violation of La. R.S. 23:967.

28.

For violation of La. R.S. 23:967, Targa is liable to Menard for “damages, reasonable

attorney fees, and court costs.” La, R.S. 23:967(B).

Tar

DAMAGES
29.
As a direct and proximate cause of his unlawful termination by Targa in violation of La.
. 30:2027 and/or La. R.S. 23:967, Menard has suffered legally recoverable damages for which

ga is liable. These damages include, but are not limited to:

a) Lost wages;

b) Lost anticipated wages due to lost wage increase and/or lost promotion(s);

c) Lost future bonuses;

d) Lost benefits, including health insurance, life insurance, vacation and sick leave, etc.;

e) Loss of future employer retirement contributions and growth of investments;

f) Loss of property and associated damages resulting from foreclosure or other adverse
actions taken against Menard as a result of and following his unlawful termination;

g) Emotional and mental distress;

h) Damage to reputation;

Page | 7

 
_ Case 3:19-cv-00050-BAJ-EWD Document1-2 01/28/19 Page 9 of 9

i) Court costs;

j) Attorney’s fees; and

and

k) Any and all other damages to be proven at a trial on this matter.

WHEREFORE, Plaintiff Kirk Menard prays that after the expiration of all legal delays

due proceedings are had that there be a judgment rendered herein in his favor and against the

Defendant, Targa Resources LLC, awarding treble damages as provided under the law, together

with
proc

sanctions reasonable under the premises.

Please Serve the Following:

Targa Resources, LLC

Through its registered agent for service of process:
C T Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70816

 

Page | 8

 

legal interest thereon from the date of judicial demand until paid, for all costs of these

eedings, for an award of attorney’s fees, and for any and all other damages, penalties, or

Respectfully submitted:

Simien & Simien, L.L.C. .

Attorneys and Counselors At Law
7908 Wrenwood Boulevard

Baton Rouge, Louisiana 70809

(225) 932-9221; (225) 932-9286 (fax)

By:  Eulis Simien, Jr., Bar # 12070
Jimmy Simien, Bar # 1598
Mark W. Simien, Bar # 23303

Roy L. Bergeron, Jr., Bar # 33726
